Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 18, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160492 & (23)(40)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  LEAGUE OF WOMEN VOTERS,                                                                               Richard H. Bernstein
  MICHIGANDERS FOR FAIR AND                                                                             Elizabeth T. Clement
  TRANSPARENT ELECTIONS,                                                                                Megan K. Cavanagh,
                                                                                                                         Justices
  HENRY MAYERS, VALERIYA
  EPSHTEYN, and BARRY RUBIN,
            Plaintiffs-Appellants,
  v                                                                  SC: 160492
                                                                     COA: 350938
                                                                     Ct of Claims: 19-000084-MM
  SECRETARY OF STATE,
           Defendant-Appellee.

  _________________________________________/

           On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal prior to decision by the Court of Appeals is considered, and
  it is DENIED, because the Court is not persuaded that the questions presented, to the extent
  that the appellants have appellate standing to raise them, should be reviewed by this Court
  before consideration by the Court of Appeals. The motion to intervene is DENIED. We
  DIRECT the Court of Appeals to issue an abbreviated briefing schedule to the parties and
  to issue a decision no later than Monday, January 27, 2020. Any appeal from that decision
  must be filed in this Court by 5:00 p.m. on Monday, February 3, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 18, 2019
         b1218
                                                                                Clerk